UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America,

 

-¥i- {PROPOSED}
PROTECTIVE ORDER
JASMIN REED,
21 Cr. 347 (RA)
Defendant.

 

 

Upen the application of the United States of America and the above-captioned defendant
having requested discovery under Fed. R. Crim. P. 16(a)(1)(E), the Court hereby finds and orders
as follows:

WHEREAS, the Government intends to disclose to the defendant documents, objects, and
information, including recordings and electronically stored information (“ESI”), pursuant to
Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal cases, all of which will
be referred to herein as “Disclosure Material”;

WHEREAS, the Government’s Disclosure Material may include confidential information
(“Confidential Information”) that may (7) affect the privacy interests of individuals and entities;
(ii) impede or jeopardize law enforcement efforts; or (iii) present a risk of prejudicial pretrial
publicity;

WHEREAS, the Government’s Disclosure Material also may include particularly
sensitive information (“Sensitive Information”) that requires additional protections because it (7)
is not authorized to be disclosed to the public; (i?) may expose sensitive personal information; or

(i77) may pose immediate safety risks to mdividuals; and

 
WHEREAS, the entry of a protective order in this case will permit the Government
expeditiously to produce Disclosure Material without further litigation or the need for substantial
redactions, and will afford the defense prompt access to such materials, in substantially unredacted
form, which will facilitate the preparation of the defense;

IT IS HEREBY ORDERED:

1. There is good cause for entry of a protective order and the provisions set forth herein.

2. Confidential Information or Sensitive Information so designated by the Government,
including any copies thereof or excerpts therefrom, shall not be disclosed by the defendant or
defense counsel, including any successor counsel (collectively, “the defense”), other than as set
forth herein, and shall be used by the defense solely for purposes of defending this action. Ali
Confidential Information or Sensitive Information possessed by the defense shall be maintained in
a safe and secure manner.

3, Confidential Information may be disclosed by the defense to:

a. The defendant;
b. The following persons (hereinafter, “Designated Persons”):
i. investigative, paralegal, secretarial, clerical, and other personnel
employed or retained by defense counsel;
ii. independent expert witnesses, investigators, or advisors retained by
defense counsel in connection with this action; and
iii. potential witnesses for purposes of defending this action.
c. Such other persons as hereafter may be authorized by the Court.
All Designated Persons to whom Confidential Information is disclosed in accordance with this

provision shall be subject to the terms of this Order. To the extent Confidential Information is

 

 
disclosed to any Designated Persons, defense counsel shall first provide each Designated Person
with a copy of this Order and instruct such Designated Person(s) that they are bound by the terms
of this Order. Defense Counsel shall make reasonable efforts to maintain a record of what
Confidential Information has been disclosed to Designated Persons pursuant to this Order, which
shall be made available for in camera review by the Court only if so directed by the Court.

4. Sensitive Information shall be subject to all protections afforded Confidential
Information under this Order. Notwithstanding the foregoing, Sensitive Information may be
disclosed by defense counsel to the defendant only in the presence of defense counsel, whether
physical or virtual, for purposes related to this case. The defendant shall not maintain, retain, or
keep copies of Sensitive Information outside of defense counsel’s presence.

5. Unless authorized in writing by the Government or by an order of this Court, no
Sensitive Information, or information derived therefrom, shall be filed publicly whether excerpted
within a filing or as an attachment to a filing. Any filings incorporating, containing, or referencing
Sensitive Information shall be redacted and/or submitted under seal.

6. The Government may designate Disclosure Material, in whole or in part, as
Confidential or Sensitive Information by labeling such Disclosure Material as “Subject to
Protective Order” or “Sensitive—Subject to Protective Order” (i) if produced electronically, on
the file name and folder(s) name; or (ii) if produced on paper, on the document. In the event of
any dispute as to the Government’s designation of particular Disclosure Material as Confidential
or Sensitive Information, the parties shall meet and confer regarding such dispute, without
prejudice to a subsequent application by defense counsel seeking de-designation of such material
by the Court. Absent a contrary order of this Court, the Government’s designation of Disclosure

Material as Confidential or Sensitive Information shall be controlling.

 
7. The defense shall not post any Confidential or Sensitive Information on any Internet
site or network site to which persons other than the parties hereto have access, and shall not
disclose any Confidential or Sensitive Information to the media or any third party, except as set
forth herein. Subject to the restrictions applicable to Sensitive Information set forth herein, this
provision shall not prevent the filing of any Disclosure Material for purposes of any judicial
proceeding in this action.

8. The Government may authorize, in writing, disclosure of Confidential or Sensitive
Information beyond that otherwise permitted by this Order without further Order of this Court.

9. This Order does not prevent the disclosure of any Disclosure Material in any judicial
proceeding in this action, or to any judge or magistrate judge, for purposes of this action. All
public filings containing Disclosure Material, or any information derived therefrom, shall

separately comply with the privacy protection provisions of Federal Rule of Criminal Procedure

49.1.

 

 
 

11. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order until the Court orders
otherwise.

12. This Order may be signed in counterparts and transmitted by facsimile and/or electronic
copy, each of which counterparts will be deemed to be an original and which taken together will

constitute the Order.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney
Southern District of New York

( L -/
By: M Ladd K = a Date: 6/25/2021

Ment Colson
Assistant United States Attorney

By: Date:

Jeffrey Pittell, Esq.
Counsel for Jasmin Reed

 

SO ORDERED:

Dated: New York, New York

June 29 , 2021 fof
Ph fae
Poa

 

THE HONORABLE RONNIE ABRAMS
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
